DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “The present disclosure relates”, which should be avoid. Furthermore, legal term “comprising” is recommended to be replaced with -including-.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
“the transmission structure [of the pressing unit]” (line 15) lacks antecedent basis and is unclear as to whether “the transmission structure” is the same or different from “a transmission mechanism [of a pressing unit]” recited early in the claim
“the pressing unit [in the bottom box]” (line 16) is unclear as to whether it is the same or different from “a pressing unit swing lever mechanism” recited early in the claim
“a magic buckle with a shape similar to a knee joint” (line 19) is unclear as to what defines “magic” and “a shape similar to a knee joint” is unclear as to what defines the shape of the knee joint and “similar” in which way?
Regarding claim 3, “the shaft roller” (line 2) lacks antecedent basis and is unclear as to whether it is the same or different from “a fix shaft roller” recited earlier  in the claim 1 or whether it is the same or different from “a shaft roller” recited early in the claim 2.  
Regarding claim 4, “the drive gear meshes with a driven gear in a structure same as the drive gear” is unclear as to whether “a structure” is a part of the drive gear or the driven gear or  different from the drive gear or the driven gear. The limitation “a corresponding guide wheel” is unclear since there is only a (one) guide wheel recited previously in the claim
Regarding claim 7, “each guide wheel” (lines 2 and 3) is unclear since there is only a (one) guide wheel recited early in the claim 4.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1:
 “two pressing vertical rods symmetrically arranged on both sides of the calf of the patient” appears to claim a human's body part. The examiner suggests to replace with -two pressing vertical rods adapted to be symmetrically arranged on both sides of the calf of the patient- , in order to avoid claiming the body part of a human.
“two horizontal tightening buckles on both sides of the thigh of the patient are connected with an axial positioning strap to bind and axially position the thigh of the patient” appears to claim a human's body part. The examiner suggests to replace 
with -two horizontal tightening buckles adapted to be on both sides of the thigh of the patient are connected with an axial positioning strap adapted to bind and axially position the thigh of the patient-,  in order to avoid claiming the body part of a human 
The remaining claims are also rejected based on dependency upon a rejected claim.
Allowable Subject Matter
Claim 1  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)  and 35 U.S.C. 101, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Malizia ‘443 discloses  a leg stretching device. Stewart ‘119 teaches a knee rehabilitation device for range of motion of knee and lower leg. Hansen ‘466 discloses a knee rehabilitation apparatus. Ferries ‘149 teaches a mechanical exercising device for legs of a person
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785